DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 19-20 are directed toward a computer readable medium, however, the disclosure does not provide a closed definition excluding non-transitory embodiments.  Consequently, the office gave the broadest reasonable interpretation to include embodiments such as a carrier wave, which is not a tangible article and therefore it is non-statutory.  Please note that the memo "Subject Matter Eligibility of Computer Readable Medium" (dated 1/27/2010), which can be found on the USPTO website under patents/law/notices, suggests that a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments can be optionally amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation "non-transitory" to the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al. in US 2017/0004335 (hereinafter Russell).

Regarding claim 1, Russell disclose a method comprising: sensing (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with an item (Russell’s Figs. 2A, 7 and par. 21, 57: package), the item coupled with one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) to sense the at least one environmental parameter (Russell’s par. 24, 33-34, 57-58); validating (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired), by a processor (Russell’s Fig. 6, 10 and par. 45, 69: computing environment 210 which includes a processor per par. 75), the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time) stored in a memory (Russell’s Fig. 6 and par. 43, 72: store 220 which is memory per par. 76); and displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60: status of characteristics of the product), the information (Russell’s par. 24, 60: information displayed by tag)  displayed on an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the item (Russell’s Figs. 2B-2C and par. 25, 60).
based on said validation, where the validation was of the sensed environmental parameter with a pre-configured data.
However, Russell does disclose the product tag displaying use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and identifying whether a product has expired based on temperature (Russell’s par. 73). Thus, it would have been obvious to one of ordinary skill in the art, that the use-by or expiration date displayed by the product tag display (Russell’s Figs. 2B-2C and par. 24, 36) would also be based on the validation that the sensed temperature indicates that the product has expired (Russell’s par. 73), in order to obtain the intended result of displaying a use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and because Russell already discloses that calculation of the expiration date is performed by the tag processor with data stored at the tag memory (Russell’s par. 37, 59).
By doing such combination, Russell disclose:
A method comprising:
sensing (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with an item (Russell’s Figs. 2A, 7 and par. 21, 57: package), the item coupled with one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) to sense the at least one environmental parameter (Russell’s par. 24, 33-34, 57-58);
validating (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired which upon combination is performed by tag processor 130 of Fig. 4 and par. 59), by a processor (Russell’s Fig. 6, 10 and par. 45, 69, 75: computing environment 210, and upon combination by tag processor 130 in Fig. 4 per par. 59), the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time) stored in a memory (Russell’s Fig. 6 and par. 43, 72, 76: store 220, and upon combination by tag memory 120 in Fig. 4 per par. 37); and


Regarding claim 11, Russell discloses an item (Russell’s Figs. 2A, 4, 6, 7 and par. 21, 57: product/package) comprising: an electronic device (Russell’s Fig. 4 and par. 30: RF tag) coupled to the item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) for displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60, 74), the electronic device (Russell’s Fig. 4 and par. 30: RF tag) comprising: one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) configured to sense (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-58: status/characteristics of product and product package, e.g. temperature) associated with the item (Russell’s Figs. 2A, 7 and par. 21, 57: package); a processor (Russell’s Fig. 4 per par. 59: tag processor 130); and a memory (Fig. 4 per par. 37: tag memory 120) coupled to the processor (Russell’s Figs. 4, 6) configured to store pre-configured data (Russell’s par. 37); and
an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the electronic device (Russell’s Fig. 4 and par. 30: RF tag) and configured to display information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag) related to the item (Russell’s par. 24, 60).
	Russell fails to explicitly disclose the tag processor configured to validate the sensed environmental parameter with pre-configured data stored in the tag memory, or displaying information related to the item based on said validation.

Thus, it would have been obvious to one of ordinary skill in the art, that the tag processor (Russell’s Fig. 4) would perform the validation (Russell’s par. 73), that the tag memory (Russell’s Fig. 4) would store the pre-configured data (Russell’s par. 73), and that the use-by or expiration date based on temperature (Russell’s par. 73) would be displayed by the product tag display (Russell’s Figs. 2B-2C and par. 24, 36), in order to obtain the intended result of displaying a use-by or expiration date (Russell’s Figs. 2B-2C and par. 24, 36) and because Russell already discloses that calculation of the expiration date is performed by the tag processor with data stored at the tag memory (Russell’s par. 37, 59).
By doing such combination, Russell disclose:
An item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) comprising:
an electronic device (Russell’s Fig. 4 and par. 30: RF tag) coupled to the item (Russell’s Figs. 2A, 4, 7 and par. 21, 57: package) for displaying information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) related to the item (Russell’s par. 24, 60, 74), the electronic device (Russell’s Fig. 4 and par. 30: RF tag) comprising:
one or more sensors (Russell’s Fig. 4 and par. 24, 29-30) configured to sense (Russell’s Fig. 7 and par. 57: step 712) at least one environmental parameter (Russell’s par. 21, 23-24, 57-
a processor (Russell’s Fig. 6, 10 and par. 45, 69, 75: computing environment 210, and upon combination by tag processor 130 in Fig. 4 per par. 59) configured to validate (Russell’s Fig. 10 and par. 73: steps 1018-1020: validating whether product has expired which upon combination is performed by tag processor 130 of Fig. 4 and par. 59) the sensed environmental parameter (Russell’s par. 73: temperature data field) with a pre-configured data (Russell’s par. 73: recommended storage temperature for period of time); and
a memory (Russell’s Fig. 6 and par. 43, 72, 76: store 220, and upon combination by tag memory 120 in Fig. 4 per par. 37) coupled to the processor (Russell’s Figs. 4, 6) configured to store the pre-configured data (Russell’s par. 73: recommended storage temperature for period of time); and
an electronic display (Russell’s Figs. 2B-2C and par. 25, 60: display 76) coupled to the electronic device (Russell’s Fig. 4 and par. 30: RF tag) and configured to display information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) related to the item (Russell’s par. 24, 60, 74) based on said validation (upon combination, display of expiration date is based on temperature sensed per Russell’s Fig. 10 and par. 73-74).

Regarding claim 19, Russell discloses a computer readable medium (Russell’s par. 84) comprising one or more processors (Russell’s Figs. 4, 6 and par. 75) and a memory (Russell’s Figs. 4, 6 and par. 76) coupled to the one or more processors (Russell’s Figs. 4, 6), the memory storing instructions (Russell’s par. 84) which are executed by the one or more processors (Russell’s par. 84), the one or more processors configured to perform the method as explained for claim 1.

claims 2 and 20, Russell disclose wherein the processor (Russell’s Fig. 4 and par. 59: 130), the memory (Russell’s Fig. 4 and par. 37: 120), the one or more sensors (Russell’s Fig. 4 and par. 34: 160), and the electronic display (Russell’s Fig. 4 and par. 36: 170) comprise an electronic device (Russell’s Fig. 4 and par. 30: RF tag).

Regarding claims 3 and 12, Russell fails to explicitly disclose displaying an alert on the electronic display based on the validation, wherein the alert is displayed if there is a change in a value of the pre-configured data of the sensed environmental parameter. 
However, Russell does disclose displaying an alert to a purchaser to provide the opportunity to select a different product (Russell’s par. 15) and identifying whether a product has expired because the temperature has remained outside a recommended storage temperature for an extended period of time (Russell’s par. 73). Therefore, it would have been obvious to one of ordinary skill in the art, to display an alert based on whether the product has expired based on temperature validation, in order to obtain the benefit of providing the purchases the opportunity to select a different product (Russell’s par. 15) by alerting them that the product has expired (Russell’s par. 73). 
By doing such combination, Russell also discloses:
displaying an alert on the electronic display (Russell’s par. 15, 25: alert to information about the product) based on the validation (upon combination, the alert is based on whether the product has expired per Russell’s par. 73), wherein the alert is displayed if there is a change in a value of the pre-configured data (Russell’s par. 73: temperature outside recommended storage temperature for an extended period of time) of the sensed environmental parameter (Russell’s par. 24, 33-34, 57-58: temperature).

claims 4 and 13, Russell disclose wherein the item is coupled to a temperature sensor or a humidity sensor to sense temperature or humidity, respectively (Russell’s par. 33, 57).

Regarding claim 8, Russell disclose wherein the information (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) comprises a message, an alert, an image, an expiry date of the item (Russell’s Figs. 2B-2C), a time stamp of last updated information, an information regarding tampering of the item (Russell’s par. 15: alert that product was open), or a data corresponding to the sensed environmental parameter (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74).

Regarding claims 9 and 17, Russell disclose the information indicates usability of the item (Russell’s Figs. 2B-2C and par. 25, 60) but Russell fails to explicitly disclose wherein the information displayed on the electronic display is updated periodically. 
However, Russell does disclose the information sensed or gathered periodically (Russell’s par. 17), interrogating the tags over time to monitor whether the products have expired, spoiled, been damaged or used (Russell’s par. 42), displaying opened-on and use-by dates (Russell’s Figs. 2B-2C) and alerting the purchaser to give the opportunity to select a different product (Russell’s par. 15, 25). Therefore, it would have been obvious to one of ordinary skill in the art that the information displayed on the electronic display (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) would be updated periodically just as it is gathered periodically (Russell’s par. 17), in order to obtain the predictable result of informing the user whether the products have expired, spoiled, been damaged or used 

Regarding claims 10 and 18, Russell discloses wherein the electronic display is an electronic paper display (Russell’s par. 36: electronic ink-type display).

Claims 5, 7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Schechter et al. in US 2018/0087970 (hereinafter Schechter).

Regarding claims 5 and 14, Russell disclose the information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) based on detection of a gesture on the item (Russell’s Fig. 2C and par. 15, 24-25: when the product was open, par. 19, 22-23: opened by cap removed), but Russell fails to explicitly disclose wherein the information related to the item is updated on the electronic display upon detection of a gesture on the item. 
However, in the related field of endeavor of temperature alerts on low-power user interfaces, Schechter disclose updating a display only when a condition is met, where the condition can be a user input requesting display (Schechter’s par. 32, 45). 
Therefore, it would have been obvious to one of ordinary skill in the art for Russell’s information related to the item (Russell’s Fig. 7 and par. 24, 60: information displayed by tag which upon combination includes feedback based on temperature whether the product has expired per par. 74) to be updated on the electronic display (upon combination with Schechter’s par. 32, 45) upon detection of a gesture on the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45),


Regarding claims 7 and 16, Russell in view of Schechter disclose wherein the gesture comprises opening of a cap of the item (Russell’s Figs. 2B-2C and par. 15, 19, 22-25: cap/lid opened which is the input to update upon combination with Schechter’s par. 32, 45), pressing the item, tapping on the item, shaking the item, or holding the item.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Russell in view of Schechter as applied above, in further view of Puolitaival et al. in US 2019/0133884 (hereinafter Puolitaival).
Russell in view of Schechter disclose the item further coupled with an accelerometer or a gyrometer to detect movement, acceleration, orientation (Russell’s par. 33) but Russell in view of Schechter fail to explicitly disclose wherein the item is further coupled with an accelerometer or a gyrometer for detecting the gesture on the item. 
However, in the related field of endeavor of opening lids of products, Puolitaival discloses an accelerometer sensing opening of a product cap (Puolitaival’s par. 58). Therefore, it would have been obvious to one of ordinary skill in the art for Russell’s accelerometer or a gyrometer coupled to the item (Russell’s par. 33) to be for detecting the gesture on the item (Puolitaival’s par. 58: opening the cap) in order to obtain the predictable result of using an available sensor in the device (Russell’s par. 33) for an intended function (Russell’s par. 15, 19, 22-25: cap/lid opened and Puolitaival’s par. 58: cap opening) and the added benefit of sensing closing the cap (Puolitaival’s par. 58) as it is Russell’s intention to determine how many times the cap has been opened (Russell’s par. 28).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/            Primary Examiner, Art Unit 2621